03/22/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0561

                                                                         FILED
                                                                          MAR 2 2 2022
IN THE MATTER OF:                                                      Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

A.K. and A.K.,                                                     ORDER

             Youths in Need of Care.




      Counsel for the appellant mother of A.K. and A.K. filed a motion and brief asking
to be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
       DATED this ?-2- day of March, 2022.



                                                               Chief Justice